DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of U.S. Patent No. 11.307,196. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw (US 2008/0187466) in view of Beaty et al. (US 8,992,750, IDS) (Beaty).
Regarding claim 1, Wardlaw discloses an apparatus for determining a property of a biological sample (abstract), the apparatus comprising:
a sample carrier that comprises:
a transparent first substrate configured to define a first surface of a sample chamber that is configured to receive the sample (Fig. 4, par [0042]);
a second substrate configured to define a second surface of the sample chamber (Fig. 4, par [0042]), a height of the sample chamber at each location within the sample chamber being defined by a gap between the first surface and the second surface (Fig. 8C, par [0046]); and
the second substrate being shaped such that the sample chamber defines a first region and a second region, with the sample chamber defining a predefined variation in height between the first region and the second region (Fig. 8C, par [0046]).
It is conventional to use glass for the transparent substrate. It is also conventional to use plastic substrate for biological sample carrier.
Wardlaw does not specifically disclose an adhesive that adheres the glass substrate to the plastic substrate. However, Beaty discloses an adhesive that adheres the first substrate to the second substrate (Fig. 12, col. 13, lines 48-52). At time before the filing, it would have been obvious to one of ordinary skill in the art to select an adhesive layer to adhere the first substrate to the second substrate, because the selection is based on its suitability for the intended use.
Regarding claim 2, Wardlaw discloses that wherein the plastic substrate is shaped such that the height of the chamber varies between the first and second regions in a predefined stepped manner (Fig. 8C, par [0046]).
Regarding claim 3, Wardlaw discloses that wherein the plastic substrate is shaped such that the height of the chamber varies between the first and second regions in a predefined gradual manner (Fig. 8B, par [0046]).
Regarding claim 4, Beaty discloses that wherein the adhesive comprises a pressure-sensitive adhesive (col. 6, lines 9-11).
Regarding claim 5, Wardlaw discloses that wherein the plastic substrate is shaped such that the sample chamber defines at least first, second, and third regions, the height of the sample chamber varying between each of the first, second, and third regions in a predefined manner (Fig. 8C, par [0046]).
Regarding claim 6, Wardlaw discloses that the apparatus according further comprising a computer processor configured to: 
receive data relating to a first optical measurement that is performed upon a portion of the sample that is disposed within the first region (par [0046]),
receive data relating to a second optical measurement that is performed upon a portion of the sample that is disposed within the second region (par [0046]), and
determine the property of the sample by using a relationship between the first optical measurement, the second optical measurement, and the predefined variation in height between the first region and the second region (Since the signal from the sensible colorant is a function of sample volume, the difference in signal sensed between the two fields is attributable to the sample volume displaced by the geometric characteristic. Hence, a signal to sample volume ratio can be calculated, and applied to the whole field to ascertain the volume of the field.) (par [0046]).
Wardlaw teaches select one or more geometric characteristics and chamber regions out of the first, second, and third regions upon which to perform, respectively, optical measurements (par [0046]). Therefore, Wardlaw fairly suggest to one of ordinary skill in the art to select two out of the first, second, and third regions upon which to perform, respectively, optical measurements.
Wardlaw teaches that “Rather, the field volume determination is done on a comparative basis. A field containing no geometric characteristic is sensed and compared against a field containing a known geometric characteristic. Examples of geometric characteristics include, but are not limited to, a step 46 of known height within one or both walls 26, 28,… Since the signal from the sensible colorant is a function of sample volume, the difference in signal sensed between the two fields is attributable to the sample volume displaced by the geometric characteristic. Hence, a signal to sample volume ratio can be calculated, and applied to the whole field to ascertain the volume of the field.” (par [0046]). In Fig. 8C, for example, the chamber volume is directly proportional to the height of the chamber. Wardlaw teaches sensing the difference in signal displaced by the geometric characteristic, such as a step 46 of known height, to calculate a signal to height ratio (volume), and apply the ratio to ascertain the height (volume) of the volume of the chamber (field). The chamber height (field volume) determination is done on a comparative basis. Therefore, Wardlow teaches the computer having the function as recited in the claim.
Wardlaw does not specifically disclose an adhesive layer that adheres the first substrate to the second substrate. However, Beaty discloses an adhesive layer that adheres a first substrate to a second substrate (Fig. 12, col. 13, lines 48-52). At time before the filing, it would have been obvious to one of ordinary skill in the art to select an adhesive layer to adhere the first substrate to the second substrate, because the selection is based on its suitability for the intended use.
Regarding claim 7, Wardlaw teaches imaging the blood cells in the sample chamber (par [0020][0056]). A microscope is required for such imaging. Thus, Wardlaw fairly suggests that the apparatus further comprising a microscope, wherein the computer processor is configured to receive the data relating to at least one of the first and second optical measurements by receiving imaging data from the microscope (par [0020][0055]).
Regarding claim 8, Wardlaw discloses that wherein the computer processor is configured to receive the data relating to at least one of the first and second optical measurements by receiving data relating to a parameter selected from the group consisting of: optical absorption, transmittance, fluorescence, and luminescence (par [0043]).
Regarding claim 9, Wardlaw discloses that wherein the computer processor is configured to determine the property of the sample by determining a property selected from the group consisting of: a density of a component of the sample, a concentration of a component of the sample, and a count of a component of the sample (par [0045]).
Regarding claim 10, Wardlaw discloses that wherein the computer processor is configured to determine an absolute height of the sample chamber within at least one of the first and second regions, using the relationship between the first optical measurement, the second optical measurement, and the predefined variation in height between the first region and the second region (par [0046])
Regarding claim 11, Wardlaw discloses that wherein the computer processor is configured to determine the property of the sample, by:
subtracting a parameter derived from the first optical measurement from a parameter derived from the second optical measurement (par [0046]); and
determining the property of the sample, based upon a relationship between a result of the subtracting and the predefined variation in height between the first region and the second region (par [0046]).
Regarding claim 12, Wardlaw discloses that wherein the computer processor is configured to determine the property of the sample, by:
dividing a parameter derived from the second optical measurement by a parameter derived from the first optical measurement (par [0046]); and
determining the property of the sample, based upon a relationship between a result of the dividing and the predefined variation in height between the first region and the second region (par [0046]).
Regarding claim 13, Wardlaw discloses that wherein the biological sample includes a blood sample, and wherein the computer processor is configured to determine the property of the biological sample by determining a property of the blood sample (par [0054]).
Regarding claim 14, Wardlaw discloses that wherein the computer processor is configured to determine the property of the sample by determining a property selected from the group consisting of: a concentration of a given component within the blood sample, a count of a given component within the blood sample, and a density of a given component within the blood sample (par [0054]).
Regarding claim 15, Wardlaw discloses that wherein the plastic substrate is shaped such that the sample chamber defines at least first, second, and third regions, the height of the sample chamber varying between each of the first, second, and third regions in a predefined manner (Fig. 8C, par [0046]).
Regarding claim 16, Wardlaw discloses that wherein the computer processor is configured to:
receive data relating to a third optical measurement that is performed upon a portion of the sample that is disposed within the third region (par [0046]); and
to determine the property of the sample, by performing statistical analysis with respect to the first, second, and third optical measurements, and the predefined variation in height between the first, second, and third regions (Fig. 8C, par [0046]).
Regarding claim 17, Wardlaw discloses that wherein the computer processor is configured to:
determine a signal level of the biological sample (par [0055]), and
based upon the determined signal level, select two out of the first, second, and third regions upon which to perform, respectively, the first and second optical measurements (par [0056]).
Regarding claim 18, Wardlaw teaches a method for determining a property of a biological sample (abstract), the method comprising:
placing the sample into a sample chamber of a sample carrier (par [0046]), that includes:
a first transparent substrate configured to define a first surface of a sample chamber that is configured to receive the sample (Fig. 4, par [0042]),
a second substrate configured to define a second surface of the sample chamber (Fig. 4, par [0042]), a height of the sample chamber at each location within the sample chamber being defined by a gap between the first surface and a second surface (Fig. 8C, par [0046]), and
an adhesive that adheres the glass substrate to the plastic substrate,
the second substrate being shaped such that the sample chamber defines a first region and a second region, with the sample chamber defining a predefined variation in height between the first region and the second region (Fig. 8C, par [0046]);
performing a first optical measurement upon a portion of the sample that is disposed within the first region (par [0046]);
performing a second optical measurement upon a portion of the sample that is disposed within the second region (par [0046]); and
determining the property of the sample by using a relationship between the first optical measurement, the second optical measurement, and the predefined variation in height between the first region and the second region (Since the signal from the sensible colorant is a function of sample volume, the difference in signal sensed between the two fields is attributable to the sample volume displaced by the geometric characteristic. Hence, a signal to sample volume ratio can be calculated, and applied to the whole field to ascertain the volume of the field.) (par [0046]). 
It is conventional to use glass for the transparent substrate. It is also conventional to use plastic substrate for biological sample carrier.
Wardlaw teaches select one or more geometric characteristics and chamber regions out of the first, second, and third regions upon which to perform, respectively, optical measurements (par [0046]). Therefore, Wardlaw fairly suggest to one of ordinary skill in the art to select two out of the first, second, and third regions upon which to perform, respectively, optical measurements.
Wardlaw teaches that “Rather, the field volume determination is done on a comparative basis. A field containing no geometric characteristic is sensed and compared against a field containing a known geometric characteristic. Examples of geometric characteristics include, but are not limited to, a step 46 of known height within one or both walls 26, 28,… Since the signal from the sensible colorant is a function of sample volume, the difference in signal sensed between the two fields is attributable to the sample volume displaced by the geometric characteristic. Hence, a signal to sample volume ratio can be calculated, and applied to the whole field to ascertain the volume of the field.” (par [0046]). In Fig. 8C, for example, the chamber volume is directly proportional to the height of the chamber. Wardlaw teaches sensing the difference in signal displaced by the geometric characteristic, such as a step 46 of known height, to calculate a signal to height ratio (volume), and apply the ratio to ascertain the height (volume) of the volume of the chamber (field). The chamber height (field volume) determination is done on a comparative basis. Therefore, Wardlow teaches the computer having the function as recited in the claim.
Wardlaw does not specifically disclose an adhesive that adheres the glass substrate to the plastic substrate. However, Beaty discloses an adhesive that adheres the first substrate to the second substrate (Fig. 12, col. 13, lines 48-52). At time before the filing, it would have been obvious to one of ordinary skill in the art to select an adhesive layer to adhere the first substrate to the second substrate, because the selection is based on its suitability for the intended use.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al. (US 8,992,750, IDS) (Beaty) in view of Wardlaw (US 2008/0187466).
Regarding claim 19, Beaty teaches a method comprising:
manufacturing a sample carrier that defines a sample chamber for housing a biological sample, by placing an adhesive between an upper substrate and a lower substrate (Fig. 12, col. 13, line 48-52); and
coupling the upper substrate to the lower substrate by applying pressure to the adhesive, such that the upper substrate defines a first surface of the sample chamber and the lower substrate defines a second surface of the sample chamber, a height of the sample chamber at each location within the sample chamber being defined by a gap between the upper surface and a lower surface (Fig. 12, col. 13, lines 48-52),
Wardlaw teaches that the lower substrate being shaped such that the sample chamber defines a first region and a second region, with the sample chamber defining a predefined variation in height between the first region and the second region (Fig. 8C, par [0046]). Wardlaw teaches that “Since the signal from the sensible colorant is a function of sample volume, the difference in signal sensed between the two fields is attributable to the sample volume displaced by the geometric characteristic. Hence, a signal to sample volume ratio can be calculated, and applied to the whole field to ascertain the volume of the field.” (par [0046]). At time before the filing it would have been obvious to one of ordinary skill in the art to use the lower substrate being shaped such that the sample chamber defines a first region and a second region, with the sample chamber defining a predefined variation in height between the first region and the second region, in order to ascertain the volume of the field based on the ratio of the volumes.
It is conventional to use glass for the transparent substrate. It is also conventional to use plastic substrate for biological sample carrier.
Regarding claim 20, Beaty teaches that wherein the adhesive includes a pressure-sensitive adhesive and, wherein coupling the glass substrate to the plastic substrate by applying pressure to the adhesive comprises applying pressure to the pressure-sensitive adhesive (col. 6, lines 9-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797